Citation Nr: 1105226	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  03-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected scar with postoperative keloids, neck 
and right cheek, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b).

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 
1965.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2001 rating decision in which the RO denied the 
Veteran's claim for a higher rating for a post-operative scar and 
denied his claim for service connection for a cervical spine 
disability.  In December 2002, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
August 2003, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2003.  The RO continued the denial of the claims on appeal (as 
reflected in a March 2005 supplemental SOC (SSOC)) and forwarded 
these matters to the Board for further appellate consideration.

In October 2005, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

In August 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After partially completing the requested development, 
the AMC continued to deny the claims (as reflected in a 
March 2010 SSOC) and returned these matters to the Board for 
further consideration.

For the reasons expressed below, the matters on appeal (expanded 
to include extra-schedular consideration, as explained below) 
are, again, being remanded to the RO, via the AMC.  VA will 
notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, during the 
October 2005 hearing, the Veteran raised the issue of service 
connection for a neuropsychiatric disorder as secondary to his 
service connected scar.  It does not appear that this claim for 
secondary service connection has yet been addressed by the RO.  
As such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

In the August 2007 remand, the Board noted the Veteran's 
representative argument that the Veteran's service-connected scar 
disability consisted of two different scars that had two 
different and distinct etiologies yet were only given a single 
rating.  It was noted that the protected rating now on appeal for 
a higher rating for a scar really involved a cheek scar (which is 
due to service), and a separate neck scar that resulted from 
post-service treatment at a VA facility.  The representative 
maintained at the hearing, and in his May 2007 brief, that the 
Veteran's claim for a higher rating should include a separate 
rating for the neck scar, as opposed to the current single rating 
which encompasses both cheek and neck scars.

The Board construed the representative's argument as raising an 
informal claim for compensation, pursuant to 38 U.S.C.A. § 1151, 
for a post-service March 1966 operation at a VA facility for an 
abscess on the Veteran's neck.  In addition, in his brief, the 
representative requested that the cervical spine disability also 
be compensated pursuant to the provisions of 38 U.S.C.A. § 1151.  

During the hearing and in his brief, the representative also 
attempted to raise a new claim of clear and unmistakable error 
(CUE) in the June 1966 rating decision which granted the Veteran 
service connection for keloid of the neck.  Specifically, the 
Veteran's representative appeared to argue that it was CUE that 
the RO did not establish separate ratings for the neck scar and 
the cheek scar in the June 1966 rating decision.  The Board finds 
that this new CUE claim is related to the section 1151 issue.

Given this, and the fact that a separate rating for the Veteran's 
service-connected scar as a result of the first-noted section 
1151 claim above concerned both the Veteran's rating for the 
service-connected scar and his claim for a cervical spine 
disability, which the RO considered on a direct and secondary 
service connection basis, the Board found that the claims for 
compensation pursuant to 38 U.S.C.A. § 1151 were inextricably 
intertwined with the claims now on appeal, and remanded the 
claims so that all the claims could be considered together.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  

In the August 2007 remand, the Board instructed  the RO to 
adjudicate the claims on appeal, along with the Veteran's section 
1151 claims and his CUE claim, in light of all pertinent evidence 
and legal authority.  The Board specified that if either of the 
section 1151 claims and/or the CUE claim was/were denied, the 
Veteran and his representative must be separately notified of the 
denial of the new claim(s) and advised of the Veteran's appellate 
rights.

However, it does not appear that the Veteran's section 1151 
claims and CUE claim were appropriately developed and 
adjudicated.  While a February 2010 letter provided the Veteran 
with information concerning the VA's duties to notify and assist 
in section 1151 claims and CUE claims, it does not appear that 
any further development of the section 1151 claims and CUE claim 
was performed.  While section 1151 and CUE were mentioned in the 
March 2010 SSOC, the Veteran's section 1151 and CUE claims were 
not, in fact, adjudicated separately.  As no separate 
adjudication of the section 1151 and CUE claims was performed, 
the Veteran could not be informed separately from the March 2010 
SSOC of the disposition of his new section 1151 and CUE claims 
and of his appellate rights.

Because the RO has still not adjudicated the separate claims for 
§ 1151 relief and CUE, appellate consideration of the claims for 
which an appeal has been perfected would be premature.  Hence, a 
remand of these matters for RO initial development and 
adjudication of the intertwined claims, in the first instance, is 
warranted.

If the section 1151 claims and/or the CUE claim is denied, the RO 
should provide separate notice of each denial, and afford the 
Veteran the opportunity to perfect an appeal as to that(those) 
issue(s).  The Board further points out to the Veteran that, if 
he wishes to pursue an appeal of any issue not currently in 
appellate status--specifically, the § 1151 claims or a claim for 
CUE-a perfected appeal must be filed as to that(those) issue(s).  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Additionally, as in the May 2010 informal hearing presentation 
the Veteran's representative raised the issue of entitlement to a 
higher rating for the Veteran's service connected scar disability 
on an extraschedular basis,  the RO should include consideration 
of whether a higher rating is warranted for the Veteran's 
service-connected scar disability on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).

Finally, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of the claim for higher rating 
should include consideration of whether "staged" rating of the 
Veteran's disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant to 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO's letter should explain how to 
establish entitlement to a rating for the 
Veteran's scar disability, to include on an 
extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should complete all appropriate 
development in connection with the Veteran's 
CUE claim (that two separate ratings should 
have been granted in June 1966 RO decision 
for the scar on the Veteran's cheek and the 
scar on the Veteran's neck).  After 
completing all appropriate development, the 
RO should adjudicate the CUE claim, in light 
of all pertinent evidence and legal 
authority.

5.  The RO should complete all appropriate 
development in connection with the Veteran's 
section 1151 claim (that the scar on the 
Veteran's neck is due to VA treatment).  
After completing all appropriate development, 
the RO should adjudicate the section 1151 
claim, in light of all pertinent evidence and 
legal authority.

6.  The RO should complete all appropriate 
development in connection with the Veteran's 
section 1151 claim (concerning his claimed 
cervical spine disability).  After completing 
all appropriate development, the RO should 
adjudicate the section 1151 claim, in light 
of all pertinent evidence and legal 
authority.

7.  The RO should complete all appropriate 
development in connection with the Veteran's 
claim that his cervical spine disability is 
secondary to his neck scar.   After 
completing all appropriate development, the 
RO should adjudicate the secondary service 
connection claim, in light of all pertinent 
evidence and legal authority.

8.  If either of the section 1151 claims, the 
CUE claim, and/or the secondary service 
connection claim is/are denied, the Veteran 
and his representative must be separately 
notified of the denial of the new claim(s) 
and advised of the Veteran's appellate 
rights. 

The Veteran and his representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently 
in appellate status, a timely appeal (an 
NOD, and, after issuance of an SOC, a 
substantive appeal) must be perfected.  
While the RO must furnish the Veteran the 
appropriate time period in which to do so, 
the Veteran should perfect an appeal of any 
of the new claims denied, if desired, as soon 
as possible to avoid unnecessary delay in the 
consideration of the appeal.

9.  Then, after completing and with 
consideration of the result of the above 
actions, and any additional notification 
and/or development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating for the service-connected scar (to 
include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)) and the claim for 
service connection for a cervical spine 
disability, in light of all pertinent 
evidence and legal authority.

10.  If the claim for a higher rating for the 
service-connected scar and/or the claim for 
service connection for a cervical spine 
disability is/are denied, the RO must furnish 
to the Veteran and his representative an 
appropriate SSOC that includes clear reasons 
and bases for all determinations and afford 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The RO is advised that it should not 
return the claims file to the Board 
until after the Veteran has either 
perfected an appeal of his section 1151 
and CUE claims, or the time period for 
doing so has expired, whichever occurs 
first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


